Public Finance — Reallocation of Funds — Appropriated It is legal for the State Regents to allocate appropriated funds for the construction of buildings or other major capital improvement purposes at institutions in the state system of higher education. They can allocate a portion of the $64,858,000 appropriated by the 31st Legislature, 1st Session, to the University of Oklahoma for the constructing of a building to be used by the State Bureau of Standards.  The Attorney General has considered your request of recent date.  A State Bureau of Standards was created by 83 O.S. 1 [83-1] (1961), as a part of the University of Oklahoma.  Title 83 O.S. 1 [83-1] (1961), states: "There shall be established a State Bureau of Standards of weights, measures and tests of all kinds. This bureau shall be located at the State University of Oklahoma, which shall provide rooms and equipment for its use. The president of the State University of Oklahoma shall appoint as director of the Bureau of Standards a member of the regular faculty of the university. Upon the recommendation of the director, the president of the State University of Oklahoma shall appoint at least two other members from the faculty, as assistant directors. The director and assistant directors shall constitute a Board of Control of the Bureau of Standards. The members of the Board of Control shall serve without salary." Said section creates the Bureau of Standards and makes it a part of the University of Oklahoma. Since it is a part of the University of Oklahoma necessarily so far as the appropriation of funds is concerned according to need and function, it is subJect to the authority of the Oklahoma State Regents for Higher Education.  In 1967, the appropriations bill to the Oklahoma State Regents for Higher Education in Section 4, stated: "It is the intent of the Legislature that the Oklahoma Regents for Higher Education allocate to the University of Oklahoma the sum of Ten Thousand Dollars ($ 10,000.00) for the purpose of establishing the State Bureau of Standards created by Title 83 O.S. 1 [83-1] (1961)." Said $ 10,000.00 was initially budgeted by the State Regents to the educational and general operating budget of the Department of the University which was to administer the Bureau of Standards.  Subsequently, the University Regents requested the State Regents re-budget said $10,000.00 to the University Capital Improvements Budget for the purpose of constructing a small building at the University.  You, in essence, inquire: (1) Is it legal and proper for the Oklahoma State Regents for Higher Education to allocate funds appropriated by the State Legislature for the construction of buildings or other major capital improvement purposes at institutions in The Oklahoma State System of Higher Education? (2) Is it legal and proper for the Oklahoma State Regents for Higher Education to allocate a portion of the $46,858,000 appropriated by the first session of the Thirty-First Oklahoma Legislature in House Bill No. 638 to the University of Oklahoma for constructing a building to be used by the State Bureau of Standards created by Title 83 O.S. 1 [83-1], O.S. 1961? Article XIIIA, Section 3 Oklahoma Constitution provides: "The appropriations made by the Legislature for all such institutions shall be made in consolidated form without reference to any particular institution and the Board of Regents herein created shall allocate to each institution according to its needs and functions." In Attorney General's Opinion No. 67-442, we discussed in detail the substantive power of the Oklahoma State Regents for Higher Education regarding allocation of funds to each institution according to needs and functions. We concluded that the Oklahoma Constitution, Article XIII-A, Section 3, authorizes the State Regents for Higher Education to allocate legislative appropriations to each institution of higher education for specific purposes based upon what the State Regents for Higher Education determine to be the needs of the particular institution.  In an opinion of the Attorney General of October 31, 1941, addressed to John Oliver, Administrative Officer, Oklahoma State Regents for Higher Education, we considered the question of intra-institutional transfers of funds from one allocation to another.  We held:
"In view of the above and in answer to your specific questions you are advised that it is the opinion of the Attorney General that after the Oklahoma State Regents for Higher Education have made an allocation of Funds to an institution belonging to said system, said allocation being itemized for different purposes, said State Regents are authorized to permit transfers of funds to be made in said allocation from one item thereof to another item of said allocation." On January 20, 1943, the Attorney General, in an opinion to the Oklahoma State Regents for Higher Education held: "Therefore, it is the opinion of the Attorney General that under Article 13-A, Section 3
Oklahoma Constitution, the Oklahoma State Regents for Higher Education have the power to reduce or rescind an allocation to an institution which they find is not needed or cannot be expended by the institution to which it was allocated, and that said regents may reallocate the same to one or more institutions needing the funds." On January 18, 1946, an opinion to the Attorney General to Dr. George L. Cross, President of the University of Oklahoma, held: "In this connection you are advised that the Attorney General is of the opinion that the State Regents for Higher Education are authorized by the provisions of Article 13-A, Section 2 of our State Constitution which state that appropriations made to said Regents by the Legislature may be allocated thereby `to each institution according to its needs and functions to allocate moneys so appropriated to State institutions of higher education to construct temporary housing or to remodel existing housing, for veterans attending said institutions, that is, if in the exercise of their official discretion said Regents find that the needs and functions of said institutions require such allocations." (Emphasis is original) Section 4 advised the Regents for Higher Education to spend at least $10,000.00 for the establishment of the Bureau of Standards. The decision the Regents for Higher Education must then make is to determine the needs of the Bureau in regard to its functions and appropriate the necessary funds that are available to insure the result desired as required by 83 O.S. 1 [83-1] (1961), et seq. We must adopt such an interpretation of Section 4 of said appropriation bill in order to sustain its constitutionality. Board of Regents of University of Oklahoma v. Childers, 197 Okl. 350,170 P.2d 1018; McSpadden v. Mahoney, Okl. 402 P.2d 656. Therefore, we answer both of your inquiries in the affirmative.  It is the opinion of the Attorney General that it is legal and proper for the State Regents for Higher Education to allocate funds appropriated by the State Legislature for the construction of buildings or other major capital improvements purposes at institutions in the Oklahoma State System of Higher Education.  It is further the opinion of the Attorney General that it is legal and proper for Oklahoma State Regents for Higher Education to allocate a portion of the $46,858,000.00 appropriated by the first session of the 31st Oklahoma Legislature to the University of Oklahoma for the constructing of a building to be used by the State Bureau of Standards.  (Brian H. Upp)